        Case 4:20-cv-07810-JSW Document 16 Filed 11/10/20 Page 1 of 2



 1    Jonathan M. Jacobson, SBN 1350495           Scott A. Sher, SBN 190053
      WILSON SONSINI GOODRICH & ROSATI            Michelle Yost Hale (pro hac vice forthcoming)
 2    Professional Corporation                    Robin S. Crauthers (pro hac vice forthcoming)
 3    1301 Avenue of the Americas, 40th Floor     Katie R. Glynn, SBN 300524
      New York, New York 10019                    WILSON SONSINI GOODRICH & ROSATI
 4    Telephone: (212) 497-7758                   Professional Corporation
      Facsimile: (212) 999-5899                   1700 K Street NW, Fifth Floor
 5
      Email: jjacobson@wsgr.com                   Washington, DC 20006
 6                                                Telephone: (202) 973-8800
      Justina K. Sessions, SBN 270914             Facsimile: (202) 973-8899
 7    Benjamin S. Labow, SBN 229443               Email: ssher@wsgr.com
 8    WILSON SONSINI GOODRICH & ROSATI            Email: mhale@wsgr.com
      Professional Corporation                    Email: rcrauthers@wsgr.com
 9    One Market Plaza, Spear Tower, Suite 3300   Email: kglynn@wsgr.com
      San Francisco, California 94105
10
      Telephone: (415) 947-2000
11    Facsimile: (415) 947-2099
      Email: jsessions@wsgr.com
12    Email: blabow@wsgr.com
13

14    Counsel for Defendant Plaid Inc.
15

16                               UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18

19   UNITED STATES OF AMERICA,                    )   CASE NO.: 4:20-cv-07810
                                                  )
20                 Plaintiff,                     )
                                                  )   CORPORATE DISCLOSURE
21          v.                                    )   STATEMENT
                                                  )
22   VISA INC. and PLAID INC.,                    )
                                                  )
23                 Defendants.                    )
                                                  )
24                                                )
                                                  )
25                                                )
26

27

28


     CORPORATE DISCLOSURE STATEMENT                                        CASE NO.: 4:20-CV-07810
        Case 4:20-cv-07810-JSW Document 16 Filed 11/10/20 Page 2 of 2



 1                           CORPORATE DISCLOSURE STATEMENT

 2          Pursuant to Rule 7.1(a) of the Federal Rules of Civil Procedure, Defendant Plaid Inc.

 3   (“Plaid”) and the undersigned counsel of record certify as follows: (1) Plaid is a privately held

 4   corporation; (2) Plaid does not have any parent corporation; and (3) no publicly held corporation

 5   owns ten percent or more of Plaid’s stock.

 6

 7   Dated: November 10, 2020                           Respectfully submitted,

 8                                                      WILSON SONSINI GOODRICH & ROSATI
                                                        Professional Corporation
 9

10                                                      s/ Jonathan M. Jacobson
                                                        Jonathan M. Jacobson
11
                                                        Counsel for Defendant Plaid Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     CORPORATE DISCLOSURE STATEMENT                 2                               CASE NO.: 4:20-CV-07810
